03/30/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                  Case Number: DA 19-0734


                                          DA 19-0734
                                    _________________

WILLIAM SCOTT ROGERS, individually and on
behalf of all others similarly situated,

             Plaintiffs and Appellants,

      v.

LEWIS & CLARK COUNTY, LEWIS & CLARK
COUNTY SHERIFF'S OFFICE, LEO C.
DUTTON in his capacity as Lewis & Clark County
                                                               ORDER
Sheriff, JASON GRIMMIS, in his capacity as
Lewis & Clark County Undersheriff and former
Captain for the Lewis & Clark County Detention
Center, ALAN HUGHES, in his capacity as
Captain for the Lewis & Clark Detention Center,
JOHN and JANE DOES 1 through 50, in their
capacity as Employees of the Lewis & Clark
County Detention Center,

             Defendants and Appellees.
                                    _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed on March 27, 2020, this Court has determined that the brief does not comply with
the below-referenced Rule and must be resubmitted.
       M. R. App. P. 12(1)(i) require appellants to attach an appendix including “the
relevant judgment, order(s), findings of fact, conclusion of law, jury instruction(s),
ruling(s), or decision(s) from which the appeal is taken together with any written
memorandum or rationale of the court, and those pages of the transcript containing any
oral ruling in support.” Appellant’s brief contains an appendix with an index, but does
not include the referenced order.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall file with the Clerk of this Court a revised brief containing the revisions
necessary to comply with the specified Rule and that the Appellant shall serve copies of
the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                                                                   Electronically signed by:
                                                                                       Ingrid Gustafson
                                                                              Justice, Montana Supreme Court
                                                                                        March 30 2020